 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   GREGORY BERNARD LACY,              )   No. ED CV 19-0610-GW (PJW)
                                        )
11                     Petitioner,      )   ORDER DISMISSING PETITION AND
                                        )   DENYING CERTIFICATE OF
12                     v.               )   APPEALABILITY
                                        )
13   J.A. LIZARRAGA,                    )
                                        )
14                     Respondent.      )
                                        )
15                                      )
16        On April 3, 2019, Petitioner filed the instant habeas petition,
17   ED CV 19-0610-GW (PJW), in which he challenges his January 2016 state
18   convictions for oral copulation or sexual penetration of a child ten
19   years of age or younger and committing lewd acts upon a child under
20   the age of 14.    He claims that the trial court’s exclusion of
21   evidence violated his constitutional right to due process and a fair
22   trial.   On April 5, 2019, the Court ordered Respondent to file a
23   response.
24        The Court has since learned that, on April 2, 2019, Petitioner
25   filed a habeas petition in this court challenging the exact same
26   convictions on the exact same grounds.      See Lacy v. Lizarraga, ED CV
27   19-0583-DDP (KES).     Thus, the instant case, ED CV 19-0610-GW (PJW),
28   is duplicative and is hereby dismissed.
 1          Finally, because Petitioner has not made a substantial showing
 2   of the denial of a constitutional right or that the Court erred in
 3   its procedural ruling, Petitioner is not entitled to a certificate of
 4   appealability.          See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
 5          IT IS SO ORDERED.
 6          DATED:         April 30, 2019.
 7
 8
 9                                                       GEORGE H. WU
                                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   Presented by:
25
26
     PATRICK J. WALSH
27   UNITED STATES MAGISTRATE JUDGE
28   C:\Users\javiergonzalez\AppData\Local\Temp\notes95E17C\proposed order.wpd


                                                        2
